 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 374Raley™s and United Food and Commercial Workers™ Union, Local 588, United Food and Commercial Workers, AFLŒCIO. Cases 20ŒCAŒ24837 and 20ŒCAŒ25166 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On October 22, 1998, Administrative Law Judge Jay R. Pollack issued the attached decision. The General Counsel and the Charging Party each filed exceptions1 and supporting briefs,2 and the Respondent filed briefs in opposition to the General Counsel™s and Charging Party™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The General Counsel maintains that the Respondent violated Section 8(a)(5) and (1) of the Act by failing to honor the terms of section 1.1 of its collective-bargaining agreement with Local 588. The General Counsel con-tends that this provision obligates the Respondent to rec-ognize the Union as the bargaining representative for the grocery employees at the Yuba City and Grass Valley stores on the Union™s demonstration of majority support. The judge found that the Respondent did not have any obligation under the bargaining agreement to recognize Local 588 at those stores in the absence of a Board-conducted election and dismissed the complaint. Having considered the judge™s decision in light of the exceptions and briefs, we find, for the reasons discussed below, that: (1) section 1.1 of the parties™ bargaining agreement waives the Respondent™s right to insist on a Board-conducted election; (2) the two disputed stores are within the scope of section 1.1; and (3) the Respondent was therefore obligated to recognize Local 588 on its demonstration of majority support at those stores. Ac-cordingly, we will remand this proceeding to the judge for him to allow the parties to litigate the Union™s claim of an authorization card majority at these two stores and any other remaining issues relevant to Respondent™s ob-ligation to recognize Local 588.                                                            1 The General Counsel and the Charging Party have excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 2 The Charging Party has requested oral argument. The request is denied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. I. FACTS At all times relevant to this case the Respondent and Local 588 were parties to a multiemployer, multiunion collective-bargaining agreement known as the Master Food Agreement. The agreement, which was effective from March 1, 1992, until February 28, 1995, covered the Respondent™s grocery employees and contained the following provisions:  Section 1. RECOGNITION AND CONTRACT COVERAGE 1.1 RECOGNITION: The Employer hereby recognizes the Union as the sole collective bargaining agency for an appropriate unit consisting of all employees working in the Employer™s retail food stores within the geo-graphical jurisdiction of the union covering Amador, Butte, Calaveras, Colusa, El Dorado, Glenn, Lassen, Modoc, Nevada, Placer, Plumas, Sacramento, San Joa-quin, Sierra, Stanislaus, Sutter, Shasta, Siskiyou, Te-hama, Trinity, Tuolumne, Yolo and Yuba Counties, California, Southwestern Washoe County, Nevada (Tahoe Basin) and Northwestern Douglas County, Ne-vada (Tahoe Basin), except meat department employ-ees and supervisors within the meaning of the National Labor Relations Act, as amended.  1.13 NEW STORES AND REMODELS: During any three (3) consecutive days preceding the reopening of an old food market . . . persons not in the bargaining unit may perform any work in such store.  Notwithstanding any language to the contrary con-tained in this Agreement between the parties, it is agreed this Agreement shall have no application what-soever to any new food market or discount center until fifteen (15) days following the opening to the public of any such new establishment. Neither shall this Agree-ment have any application whatsoever to any food market or discount center which is reopened after it has been closed for a period of more than thirty (30) days until the fifteenth (15) day following the date of such reopening to the public.  Local 588 and the Respondent have been parties to a series of collective-bargaining agreements for over 30 years. The language of section 1.1 has been included in every agreement since 1970 and has remained the same through the 1995 agreement, except for the addition of new territories whenever the geographic jurisdiction of Local 588 expanded. The language of section 1.13 has remained the same in every agreement since 1980. 336 NLRB No. 30  RALEY™S 375In March 1989, Local 916 of the United Food and 
Commercial Workers™ Union merged into Local 588. 
This merger brought the Respondent™s existing stores in 
Redding, Chico, Grass Valley, Yreka, and Yuba City, 
California, which had previously been in the geographi-
cal jurisdiction of Local 916, into the geographical juris-
diction of Local 588. At the time of the merger these 

stores were nonunion, except for meat department em-
ployees who were covered under a separate bargaining 
agreement. 
A new collective-bargaining
 agreement between the 
Respondent and Local 588 went into effect on March 1, 

1992. The Respondent continued to operate the grocery 
departments of the above-mentioned stores on a nonun-
ion basis through mid-1992. In June of that year, Local 
588 claimed that a majority 
of the grocery employees at 
the Yreka store and the two Redding stores had signed 

authorization cards, and Local 588 requested recognition 
as representative of those employees. The parties met in 
July to discuss the Union™s recognition demands and to 
try to reach a settlement. Concurrently, the parties at-
tempted to negotiate a ﬁglobal agreementﬂ that would 
cover any future demands for recognition by Local 588. 
They subsequently signed two separate agreements under 
which the Respondent recognized
 Local 588, pursuant to 
a card check, as the representative of its employees at the 

Yreka store and at one of the Redding stores. The Union 
withdrew its request for recognition at the other Redding 
store. However, the parties 
failed to reach agreement on 
how to deal with future demands for recognition. 
In July 1992, shortly after it had requested recognition 
at the Yreka and Redding st
ores, the Union also re-
quested recognition at Yuba City, one of the two stores 
involved here. Later, in November 1992 and again in 
April and May 1993, the Union also requested recogni-
tion at Grass Valley, the other store involved here.  The 
Respondent refused these reque
sts, notwithstanding that 
both of the stores are located in counties identified by 
section 1.1 of the 1992 colle
ctive-bargaining agreement 
as being within the geographical jurisdiction of Local 

588.
3 II.  DISCUSSION 
The General Counsel contends that section 1.1 consti-
tutes a waiver of the Respondent™s right under the Act to 
insist that the Union™s representative status be deter-
mined by a Board election, and that the Respondent is 
therefore required to recogniz
e Local 588 as the bargain-
ing representative for the grocery employees at Yuba 
City and Grass Valley on the Union™s demonstration of 
                                                          
 3 The Yuba City store is located 
in Sutter County, and the Grass Val-
ley store is located in Nevada County. 
majority support.  The Respondent disputes these conten-
tions.  In addressing this dis
pute, the judge characterized 
the issue as being whether the provision in dispute was 
an ﬁafter acquired storesﬂ clause, a term often used to 
describe such voluntary recognition provisions. Although 
the judge did not rule directly on the issue of whether 
section 1.1 is an after acquired stores clause, he found 

that even if it was such a clause, it did not apply to the 
Yuba City and Grass Valley stores because they were 
ﬁpreexistingﬂ and not ﬁafter acquiredﬂ stores. In making 
this finding, the judge relied on evidence that these stores 
were in existence at the time that the 1992 collective-
bargaining agreement became 
effective. For the reasons 
set forth below, we reverse.    
A. The Legal Framework 
The leading case in this area is 
Kroger Co.,
 219 NLRB 
388 (1975).  The parties in 
Kroger
 had included a recog-
nition clause in their coll
ective-bargaining agreement 
under which the employer agreed to recognize the union 
as the bargaining agent of designated employees at all of 
the employer™s stores in the State of Texas operated by 
its Houston Division.  A dispute arose as a result of the 
employer™s administrative transfer of two of its stores 
from the Dallas to the Houston Division. After the trans-

fer, the union obtained majority support from employees 
at each store and then requested recognition as the bar-
gaining agent of the employees, offering authorization 
cards as proof of its majority status. The employer re-
fused to grant the union™s request. 
The Board interpreted the recognition provision to be 
an agreement under which the employer had waived its 

right to demand a Board-conducted election at the dis-
puted stores. Although the cl
ause contained no specific 
declaration that the employer had consented to such a 

waiver, the Board found that:  
 Interpreting these clauses to mean that an em-
ployer can voluntarily recognize a union or demand 

an election renders them totally meaningless and 
without effect, for unions 
need no contract authori-
zation to establish their representation status in a 
Board-conducted election. However, these clauses 
can be read to require recognition upon proof of ma-
jority status by a union. 
 Id. at 389. The Board concluded that the only way to save 
the clause from meaninglessness was to read it as a waiver 
of the employer™s right to an election, thereby requiring the 
employer to recognize the union on a showing of majority 
support. Consequently, the Board found that the employer 

had violated Section 8(a)(5) by failing to recognize the un-
ion as required by the clause in the agreement. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 376Unlike the judge and our dissenting colleague, we find 
Kroger
 to be controlling here.  The language of section 
1.1, the recognition clause, is similar to that of the recog-
nition clause in 
Kroger 
in all essential respects. Here, as 
in 
Kroger,
 the Respondent has ag
reed to recognize the 
Union as the sole bargaining representative for all of its 
employees working at its stores within a designated geo-

graphical territory, which in this case is the geographical 
jurisdiction of Local 588.  
Contrary to the judge™s finding, there is no factual ba-
sis for distinguishing 
Kroger 
from this case on the basis 
that the two disputed stores here were preexisting. In-
deed, contrary to the judge™s finding that the stores in 
Kroger
 were acquired after the date of the bargaining 
agreement, the 
Kroger
 decision indicates that these stores 
had merely been transferred from the employer™s Dallas 
to the Houston Division.  Thus, like here, the employer 
in 
Kroger
 had been operating the stores prior to the 
events at issue. 
Contrary to the judge and our dissenting colleague, we 
also do not find it significant that the stores in this case 
were already within the Union™s geographical jurisdic-
tion prior to the 1992Œ1995 contract.  It is true that this 
was not the situation in 
Kroger
.  However, it is a differ-
ence without significance. 
 As indicated above, 
Kroger
 upheld the legality of these types of clauses, finding them 

to be valid contractual waivers of an employer™s right to 
demand a Board-conducted election at a particular store 
on proof of majority status.  There is nothing in 
Kroger
 indicating that such clauses would become unlawful or 
unenforceable if they were not construed as being limited 
to ﬁnewﬂ stores that were not previously within the un-
ion™s geographical jurisdiction.  Nor do we perceive any 
policy considerations compelling or warranting such a 
finding.  
We also find no basis in 
Kroger
 or other cases for the 
weight the judge and our dissenting colleague give to the 
terminology used in denominating contract clauses like 

that involved here. As indicated above, the judge con-
cluded that a clause that can be characterized as an ﬁafter 
acquired stores clauseﬂ cannot apply to 
preexisting stores. However, the Board in 
Kroger
 characterized the 
contractual provision in question as an ﬁadditional stores 
clause,ﬂ rather than as an ﬁaf
ter acquired stores clause.ﬂ  
It is clear that the terms are essentially interchangeable.  
In some cases, the Board uses ﬁafter acquired.ﬂ  See 
Pall 
Biomedical Products Corp.,
 331 NLRB 1674 (2000).  In 
other cases, the Board uses ﬁadditional.ﬂ  See 
Goodless 
Electric Co., 332 NLRB 1035, 1039 fn. 8 (2000).  And in 
some cases, the Board uses both.  See 
S. B. Framingham, 
Inc.,
 221 NLRB 506, 507 (1975).  In short, ﬁafter ac-
quiredﬂ can also mean ﬁadditional,ﬂ and vice versa.
4  And 
regardless of which term is used, 
Kroger
 makes clear that 
such clauses may apply to preexisting stores. 
Our dissenting colleague cont
ends that the term ﬁaddi-
tional stores clauseﬂ also cannot refer to a store that had 
existed within the Union™s geographical jurisdiction prior 
to the 1992Œ1995 contract.  As indicated above, we find 
no support for this interpretation in 
Kroger
 or other 
cases.  Nor is there any support for it in section 1.1 itself, 

which by its terms states, without limitation, that the Re-

spondent recognizes the Union 
as representative of all 
employees within the relevant geographical jurisdiction.  
Nothing in the language of that section limits its applica-
tion to stores that are new to either the employer or the 
geographical jurisdiction encompassed by the 1992Œ1995 
contract.  In effect, our co
lleague would rewrite the par-
ties™ agreement to impose such
 a limitation.  We decline 
to do so. 
It is true, as our colleague notes, that the Respondent 
contends that section 1.13 limits any waiver in section 

1.1 to ﬁnewﬂ or ﬁremodeledﬂ stores. However, our col-

league concedes that this argument is without merit, and 
we also reject it for the reasons set forth below.  
In support, the Respondent cites the Board™s holding in 
Alpha Beta Co., 
294 NLRB 228 (1989)
.  Alpha Beta
 in-
volved a dispute over the application of the 1980Œ1983 
Food Store Agreement, whic
h, like the 1992Œ1995 Mas-
ter Food Agreement, was the product of multiemployer, 
multiunion bargaining between the Food Employers 
Council (of which the Respondent is a member) and the 

United Food and Commercial Workers™ Union. Although 
the Respondent and Local 588 were not parties to 
Alpha 
Beta, the relevant language of sections 1.1 and 1.13 in 
the 1980Œ1983 agreement was similar to that in the 
1992Œ1995 agreemen
t between the Respondent and Lo-
cal 588.  The General Counsel contended that section 
1.13, the ﬁNew Stores and Remodelsﬂ clause, required 
the employer to grant recognition to the union at the 
newly opened store in that 
case, and the Board agreed.  
The Respondent argues that 
the Board™s finding in 
Alpha 
Beta that section 1.13 is an additional stores clause appli-
cable to the newly opened stor
e in that case precludes us 
from now finding that section 1.1 has independent appli-
cability to the two preexisting stores in this case.   
We reject the Respondent™s 
argument.  There is noth-
ing on the face of section 1.13 indicating that it is a limi-

tation on the scope of section 1.1.  We agree with the 
General Counsel that section 1.13 is more appropriately 
read as placing certain proc
edural limitations on section 
                                                          
 4 For the sake of internal consistency, we will use the term ﬁaddi-
tional stores clauseﬂ to describe the provisions in dispute in this case.  
 RALEY™S 3771.1 with respect to new or remodeled stores, rather than 
as limiting the scope of section 1.1 generally.  Further, 
we find nothing in 
Alpha Beta
 suggesting otherwise.  As 
indicated, the General Counsel 
and the Board in that case 
focused on section 1.13 because the store at issue was a 

newly opened store and the provisions of section 1.13 
clearly apply to ﬁnewﬂ stores.  However, in addressing 

the employer™s obligation to 
recognize the union at the 
new store, the Board also cl
early recognized the applica-
bility of section 1.1.  Ind
eed, a careful examination of 
that decision indicates that the Board construed section 
1.1, the recognition clause, as the foundation for section 
1.13.  Thus, the Board stated that: 
 Section 1.13 of the Food Store Agreement 
delays ap-plication of the other provisions of the Food Store 
Agreement, including section 1.1, the recognition 
clause, to new stores for a period of 15 days after the 
new store opens. We find that, after the 15-day window 
period, the Respondent was contractually obligated to 
recognize Local 1179 and extend the current collective-

bargaining agreement to the new Pinole store on Local 
1179™s showing of majority status.  [Emphasis added.] 
 Id. at 229.  It is clear to us from this language that the Board 
did not solely rely on section 1.13 in finding a waiver of the 
employer™s right to demand an election, but rather found 
that section 1.13 incorporated section 1.1 and applied it to 
new stores only after they had been opened for 15 days.  
Thus, we find that 
Alpha Beta
 supports the General Coun-
sel™s position in this case that section 1.1 has independent 
applicability apart from section 1.13. 
B. The Parole Evidence 
In finding that the Respondent has waived its right to a 
Board conducted election under section 1.1, we rely on 
the clear and unambiguous language used in this section 
of the agreement.
5  However, we also find that the parole 
evidence does not compel a different conclusion. 
The record indicates that in 1983 the Respondent and 
Local 588 were involved in several disputes concerning 
bargaining units other than for the grocery employees. 

As part of an agreement to settle these disputes, the Re-
spondent collaterally agreed to extend recognition to 
Local 588 as the exclusive re
presentative of the grocery 
employees at its new stores 
once the Union proved it had 
obtained a majority of authorization cards.
6 Since that time, the Respondent has recognized Local 588 as the 
                                                          
 5 An agreement to waive a statutory right must be expressed in a 
manner that is explicit, clear, and unmistakable. See 
Metropolitan Edison Co. v. NLRB, 
460 U.S. 693 (1983).
 6 The circumstances and terms of the 1983 agreement are set forth 
more fully in the judge™s decision. 
representative of employees at new stores after it con-
firmed the Union™s majority 
status by means of a card 
check. The Respondent cites this 
agreement and practice as 
evidence that the parties understood the Respondent had 
not separately waived its right to demand an election 
under section 1.1 to preexisting stores. However, the 
Respondent™s argument is undermined by statements it 
made in an August 1992 memorandum to employees 
suggesting that the Respondent had waived its right to an 

election under the collective-
bargaining agreement. The 
memorandum was distributed to employees at three of 
the Respondent™s preexisting stores, including Grass Val-
ley, as part of an antiunion campaign at those stores. In 
referring to the card majorities obtained by Local 588 at 
the Yreka and Redding stores, the Respondent told em-
ployees in the memo that ﬁ
Under our contract with Local 
588 elsewhere
, this gives them the right to represent 
those employees.ﬂ  (Emphasis added.)  The Respondent 
further stated, ﬁ[S]igning an authorization card gives the 
Union the right to represent you. IT HAS NO OTHER 
PURPOSE. If you sign a card, you vote to go union.ﬂ 
Unlike the judge, we do not dismiss these statements 
as propaganda.  Rather, we 
find that they clearly weigh 
against the Respondent™s assertion that the parties did not 
interpret section 1.1 to be an additional stores clause, and 
undermine the inferences that the Respondent asks us to 

draw from the separate 1983 agreements in which it 
agreed to consider employee card majorities in new 
stores. The Respondent also contends that the July 1992 
agreements regarding card checks at the Yreka and Red-

ding stores and the parties™ 
failed attempts to negotiate a 
global agreement covering future recognition disputes 

demonstrate that the parties understood that the Respon-
dent did not waive its right to an election under section 
1.1. We disagree.   
That the parties engaged in settlement negotiations in-
dicates nothing more than that they attempted to resolve 

their disagreement over the meaning of section 1.1 with-
out litigation before the Board.  Such settlement discus-
sions are commonplace, and the Board encourages them.  
The unsuccessful attempt to r
each a global agreement did 
not alter the legal effect of the existing bargaining 
agreement provisions.  The r
ecord indicates that the par-ties reserved their respective legal positions during the 
settlement negotiations and that these negotiations were 
intended to be ﬁoff the recordﬂ in the event they were 
unsuccessful.  Furthermore, th
e text of the agreements 
does not indicate that Local 588 acknowledged that the 
Respondent had no underlying contractual obligation to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 378agree to a card check at Redding or Yreka.  We will not 
read such a provision 
into the agreements.  
Accordingly, we find that by
 agreeing to the provisions 
of section 1.1, the Respondent waived its right to demand 

a Board-conducted election and is required to extend 
recognition to Local 588 at all stores within the Union™s 
geographical jurisdiction on a demonstration of majority 

support, regardless of whether the stores are preexisting.  
Further, because the list of counties in section 1.1 in-
cludes the counties in which both Grass Valley and Yuba 
City are located, we find that
 those stores are within the 
Union™s geographical jurisdiction and the voluntary rec-
ognition provisions in section 1.1 are therefore applicable 
to those stores. 
C. Proof of Majority Status 
Although section 1.1 does not explicitly require Local 
588 to prove it has the support of a majority of employ-
ees at a store before the Respondent extends recognition 
to the Union for that particular store, as discussed above 
the Board has read such a 
requirement into additional 
stores provisions as a matter of law. See
 Kroger,
 219 
NLRB at 389.
7  Consequently, Local 588 must prove that 
it had majority status among the grocery employees at 
Yuba City and Grass Valley before the Respondent can 
be found to have violated Section 8(a)(5) by refusing to 
recognize the union as the ex
clusive representative of 
those employees. 
Local 588 maintains it had obtained authorization 
cards from a majority of th
e grocery employees at both 
stores at the time it made its demands for recognition. 
The Respondent, however, contests the validity of the 
cards and argues that the Union did not have majority 
support when it made its recognition demands. Because 
the judge found that the Respondent had not waived its 
right to an election for those stores, he did not allow the 
parties to litigate the issue of whether Local 588 had ma-
jority support.  In the absence of factual findings on this 
issue, we are unable to determine whether the Respon-
dent has engaged in the unlawful conduct alleged in the 
complaint. We therefore rema
nd this case to the judge for 
further proceedings necessary to rule on the underlying 
complaint allegations.
8                                                           
 7 It is well established that it is 
an unfair labor practice for an em-
ployer to recognize a union as the representative of its employees when 
only a minority of employees had authorized the union as its represen-
tative at the time of recognition. 
Ladies Garment Workers (Bernhard-
Altmann Texas Corp.) v. NLRB,
 366 U.S. 731 (1961). 
8 This would also include other material issues raised by the parties.   
For example, the judge noted that he also did not permit litigation of the 

ﬁtimelinessﬂ of Local 588™s demand 
at the Grass Valley store.   
ORDER This case is remanded to the judge for further consid-
eration consistent with this Decision and Order. Thereaf-
ter, pursuant to the applicable provisions of Section 
102.45(a) of the Board™s Rules and Regulations, the 
judge shall prepare and issu
e a supplemental decision 
containing findings of fact, conclusions of law, and a 
recommended Order as appropriate on remand. Follow-
ing service of this supplemental decision and Order on 
the parties, the provisions of Section 102.46 of the 
Board™s Rules and Regulations shall be applicable. 
 CHAIRMAN HURTGEN, dissenting. 
The issue here is whether 
the Respondent violated Sec-
tion 8(a)(5) and (1) of the Act by refusing to recognize 
Local 588, United Food and Commercial Workers™ Un-
ion (Local 588 or the Union)
 as the exclusive collective-
bargaining representative of its grocery employees at two 
of its stores, the Yuba City and the Grass Valley, Cali-
fornia stores, after the Un
ion presented the Respondent 
with authorization cards signed by a purported majority 
of the unit employees at each 
store.  The resolution of 
this issue turns on whether section 1.1 of the parties™ 

collective-bargaining agreemen
t, the recognition clause, 
requires the Respondent to forgo a Board-conducted 
election and to recognize th
e Union as the collective-bargaining representative of the unit employees based 
solely on a card showing of majority support. 
Finding that section 1.1 of the parties™ contract did not 
require the Respondent to re
cognize the Union based on 
a purported card majority, the judge dismissed the com-
plaint without reaching the 
issue of whether the Union 
had, in fact, such evidence of majority support.  My col-

leagues reverse the judge and find that under section 1.1 
the Respondent was obligated to recognize the Union as 

the bargaining representative 
of the unit employees at 
both the Yuba City and Grass Valley stores on presenta-
tion of majority support.  Accordingly, they remand the 
case to the judge for litigation of the issue of whether the 
Union had, in fact, majority support when it demanded 
recognition at the two stores.  For the reasons set out 

below, I would dismiss the complaint. 
The facts, in brief, are as 
follows.  The Respondent and 
Local 588 have been parties to a series of collective-

bargaining agreements for over 30 years.  The language 
of section 1.1, the ﬁRecognitionﬂ clause of the contract, 
has remained unchanged sinc
e 1970, except for the addi-
tion of new territories whenever the geographic jurisdic-

tion of Local 588 expanded.  Such an expansion occurred 
in March 1989, during the term of the parties™ 1989Œ
1992 collective-bargaining 
agreement, when Local 916 
of the United Food and Commercial Workers™ Union 
 RALEY™S 379merged into Local 588.  This merger brought the Re-
spondent™s existing stores in Yuba City and Grass Valley 
stores, the stores at issue here, as well as its stores in 
Redding, Chico, and Yreka, California, all of which had 
previously been in the jurisdiction of Local 916, into the 
geographical jurisdiction of Local 588.  As of the time of 
the merger, these stores were nonunion, with the excep-

tion of the meat department employees who were cov-
ered under a separate contract. 
Thus, the Yuba City and Grass Valley stores were al-
ready within the jurisdiction of Local 588 when the Re-
spondent and Local 588 became parties to a successor 
agreement, which was effec
tive from March 1, 1992, 
until February 28, 1995. The counties in which these 

stores were located, Sutter (the Yuba City store) and Ne-
vada (the Grass Valley store), were included in the juris-
dictional scope of the Union as defined in section 1.1 of 
the 1992Œ1995 contract.  Section 1.1 of the parties™ 
1992Œ1995 contract reads: 
 1.1.  RECOGNITION:  The Employer hereby recog-
nizes the Union as the sole collective bargaining 
agency for an appropriate unit consisting of all employ-
ees working in the Employer™s retail food stores within 
the geographical jurisdiction of the union covering 
Amador, Butte, Calaveras, 
Colusa, El Dorado, Glenn, 
Lassen, Modoc, Nevada, Placer, Plumas, Sacramento, 
San Joaquin, Sierra, Stanislaus, Sutter, Shasta, Siski-
you, Tehama, Trinity, Tuolumne, Yolo and Yuba 
Counties, California, Southwestern Washoe County, 
Nevada (Tahoe Basin) and Northwestern Douglas 
County, Nevada (Tahoe Basin), except meat depart-
ment employees and supervisors within the meaning of 
the National Labor Relations Act, as amended.
1  As discussed, the Yuba City and Grass Valley stores 
came within the geographic jurisdiction of the Union 
during the term of the 1989Œ1992 contract, and they were 
within that jurisdiction wh
en the successor contract 
(1992Œ1995) was executed. However, the Union did not 

request recognition as the excl
usive representative of the 
unit employees at the two stores until a time during the 
1992Œ1995 contract. Thus, the stores remained nonunion 
                                                          
                                                           
1 For purposes of this discussion, I agree with my colleagues that 
sec. 1.1 of the contract is the relevant provision here in that it defines 
the scope of the bargaining unit.  I 
also agree with my colleagues that 
sec. 1.13 of the contract, which concerns new stores and remodels, 

places certain procedural limitations 
on the application of sec. 1.1 to 
new stores and remodels, but that it does not limit the scope of sec. 1.1.   
Accordingly, I agree with my co
lleagues that the Respondent™s argu-
ment, to the effect that sec. 1.13 
is the recognition provision at issue 
here, is without merit.  Finally, since sec. 1.13 of the contract is not 

relevant to the resolution of the issue presented, it is not further dis-
cussed here.   
both before and after the effective date of the 1992Œ1995 
contract.  In July 1992, the Union requested recognition 
as the exclusive collective-ba
rgaining representative of 
the Yuba City employees. In November 1992, and again 
in April and May 1993, the Union requested a card check 
and recognition at the Grass Valley store.  The Respon-
dent denied recognition because of its concern that au-

thorization cards had been obtained by misrepresenta-
tion.  It therefore believed that a Board-conducted elec-
tion would be a better way to determine whether the Un-
ion had achieved majority status at the two stores.   
As explained above, the issue here is whether section 
1.1 of the parties™ 1992Œ1995 collective-bargaining 
agreement requires the Re
spondent to forgo a Board-
conducted election and to re
cognize the Union based on 
evidence of a card majority.  The resolution of this issue 
turns on whether section 1.1 is
 an ﬁafter acquired stores 
clauseﬂ or an ﬁadditional stores clauseﬂ within the mean-
ing of 
Kroger Co. (Kroger II), 
219 NLRB 388 (1975), 
and, if so, whether such a clause is applicable here.  Ac-

cordingly, a brief overview 
of the Board™s decisions in 
Kroger
 is required as background to the further discus-
sion below of the issue presented here. 
In 
Kroger Co. 
(Kroger I
), 208 NLRB 928 (1974), the 
Board considered whether certain provisions in the em-
ployer™s contract with two unions constituted after ac-
quired stores clauses or additional stores clauses.  
Kroger™s contract with Retail Clerks Local 455 stated 
that: 
 A.  The Union shall be the sole and exclusive bargain-
ing agent 
for all employees employed by the Houston 
Division of Kroger Food Stores in stores operating in 

the state of Texas
, excluding all persons in the meat de-
partments.
2  The contract between Kroger and the Meat Cutters Local 
stated that: 
 A.  The Employer recognizes Meat Cutters Local No. 

408 as the exclusive and collective-bargaining agent for 
all employees in the meat department 
in all of Em-
ployer™s retail stores located in the state of Texas oper-
ated by the Houston Division of the Kroger Co
.  B.  The parties agree that this contract shall cover and 

the Union which is a party hereto shall have jurisdiction 
over all meat department employees 
in retail stores that 
are, or will be, owned leased or operated by the Em-
ployer
.3    2 Id. (emphasis added). 
3 Id. (emphasis added). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 380The Board explained that: 
 Although there are obvious differences in lan-
guage between the two contracts, they both purport 
to add after-acquired stores to the existing multistore 
units of the Respondent™s Houston Division.  We 
shall characterize this type of clause as an addi-

tional-store clause.   
 In Kroger I
, a dispute arose as to
 the application of these clauses after the employer transferred two of its 
stores from its Dallas division to its Houston division.  
The clerks had been unrepresented at both stores and the 
meatcutters had been unrepresented at one of them.  Re-
lying on the contract language set out above, the respec-
tive unions demanded recognition from the employer at 
the two stores.  It was undisputed that the unions also 
possessed cards signed by a ma
jority of the employees at 
the time of these demands.  The employer rejected the 
demands and petitioned the Board for separate elections 
at the two stores.  The unions then filed charges alleging 
that the employer violated Section 8(a)(5) by refusing to 
recognize and bargain with them.    
The Board found no violation. 
 It reasoned that the ad-
ditional stores clause language set out above could not be 
read as ﬁtantamount to an advance agreement to honor a 
card majorityﬂ because ﬁthe contract language omit[ted] 
all reference to the question of majority support obtained 
by any means.ﬂ  Id. at 929.  In the absence of such an 
advance agreement to honor 
a card majority, the Board 
found that ﬁsurely access to NLRB procedures cannot be 
said to have been consciously waived.ﬂ  Id. at 929 fn. 8.  
The United States Court of Ap
peals for the District of 
Columbia Circuit reversed the Board™s decision and re-
manded the case to the Board.
4  On remand, the Board, in 
Kroger II
, supra, found that the employer had violated 
Section 8(a)(5) by refusing to recognize and bargain with 
the unions.  In reaching this conclusion, the Board rea-
soned that: 
 Interpreting these clauses 
to mean that an em-
ployer can voluntarily recognize a union or demand 
an election renders them totally meaningless and 
without effect, for unions need no contract authoriza-
tion to establish their representation status in a Board-
conducted election.  However, these clauses can be 
read to require recognition upon proof of majority 

status by a union. . . . [Thus,] there is no need to hold 
these clauses totally invali
d simply because they do 
not contain an explicit condition that unions must rep-
resent a majority of the employees in a new store, in-
                                                          
 4 Retail Clerks Local 455 v. NLRB
, 510 F.2d 802 (1975). 
asmuch as the Board will impose such a condition as 

a matter of law.  Id. at 389. 
 Accordingly, after reconsideration, the Board adopted the 

court™s view that the clauses 
at issue constituted a waiver 
by Kroger of its right to demand an election.  The Board 
then summarized its position: 
 As we have interpreted them, these clauses are 
contractual commitments by 
the Employer to forgo its 
right to resort to the use of the Board™s election proc-
ess in determining the Union™s representation status in 
the 
new stores.  Id. at 389 [emphasis added]. 
 In the present case, the judge found, as relevant here, 
that even assuming section 1.
1 were an ﬁafter acquired 
stores clauseﬂ within the meaning of 
Kroger II
, section 1.1 
did not require the Respondent to recognize the Union 

based on evidence of majority support at the Yuba City 
and Grass Valley stores because those stores were not ﬁaf-
ter acquired,ﬂ but ﬁpreexistingﬂ 
stores, i.e., they were al-

ready within the jurisdiction of Local 588 at the time that 
the 1992Œ1995 contract went into effect.  The judge rea-
soned that since the Union did not demand recognition at 
the Yuba City and Grass Valley stores during the term of 
the 1989Œ1992 contract when they came within the juris-
diction of Local 588, and since those stores remained non-

union when the 1992Œ1995 contract went into effect, those 
stores could not be said to be ﬁafter acquiredﬂ within the 
meaning of 
Kroger II 
when the union finally did request 
recognition.  Accordingly, the judge found that the em-
ployer had not waived its right to a Board-conducted elec-
tion and dismissed the complaint. 
My colleagues reverse. Asserting that section 1.1 is an 
after acquired stores cl
ause, they find that Kroger II
 is 
controlling here. Close scrutiny reveals the fallacy of my 
colleagues™ argument.  
The Kroger
 case represents a situation where there are 
stores that are not within 
the geographical coverage of 
the contract at the time of 
the execution of the contract.  
The stores come into that geographical coverage during 
the contract.  This may occur 
by reason of the creation of 
a new store, the acquisition of a store from another com-
pany, or the administrative transfer of a store from one 

administrative-geographic division to another (e.g., in 
Kroger,
 the stores were transfer
red from the employer™s 
Dallas Division to the Houston Division where the con-
tract applied). In these circum
stances, the contract clause 
is referred to as an ﬁafter acquiredﬂ clause or an ﬁaddi-

tional storesﬂ clause.  The salient point is that these 

stores are not in the geographi
c coverage of the contract 
when the contract is signed.  The parties essentially pro-
vide for a possible contingency that may arise during the 
contract, i.e., additional stores.  They agree that, if that 
 RALEY™S 381contingency occurs, the stores will be covered by the 
contract if majority status is shown. 
By contrast, the stores in the instant case were within 
the geographic coverage of the 
contract at the time when 
the contract was signed.  Indeed, my colleagues concede 
that the stores here were ﬁp
reexisting.ﬂ In no sense can it 
be said that, during the contract, they became ﬁafter ac-
quiredﬂ or ﬁadditional.ﬂ Notwithstanding this, my col-
leagues equate the terms ﬁa
fter acquiredﬂ and ﬁaddi-
tionalﬂ with the term ﬁpreexisting.ﬂ  Neither language 
nor logic will support this verbal legerdemain. The only 
change was that, during the 
contract, the Union allegedly 
achieved majority status.  Howe
ver, that change does not 
make the stores ﬁafter acquiredﬂ or ﬁadditional.ﬂ  And, 
under NLRA principles, that alleged change does not 

mandate recognition; the Respondent is entitled to an 
NLRB election.5  My colleagues accuse me of 
ﬁrewrit[ing] the parties™ 
agreementﬂ by imposing, on section 1.1, a limitation of 
its application to stores that are new to either the Em-
ployer or the geographic jurisdiction encompassed by the 
1992Œ1995 agreement.  However, I am not the one who 
has rewritten the contract.  The agreement on its face is 
incorrect.  It states that the Respondent ﬁrecognizesﬂ the 
Union at stores within the Union™s jurisdiction.  In fact, 
there were stores within that
 jurisdiction (e.g., the two 
involved herein) where recognition had not been granted.  
Thus, I am not the one who is rewriting the contract. 
If there is any rewriting, it is my colleagues™ rewriting 
of 
Kroger
.  My colleagues engage in verbal revisionism 
in their attempt to render nugatory the decisive fact of 
Kroger IIŠ
and the fact which informs 
Kroger II™s
 ana-
lytical frameworkŠi.e., that 
an employer™s contractual 
waiver of its right to a Board-conducted election applies 
only to stores that are newly added
 to the geographical 
coverage of the contract during the term of the contract 
in which the employer has agreed to such a waiver. Un-
able to reconcile the fact that 
Kroger II 
applies only to 
newly added stores, whether termed ﬁafter acquiredﬂ or 
ﬁadditional,ﬂ with the fact that the stores at issue here 
were ﬁpreexistingﬂ stores, my colleagues simply say that 

this difference ﬁis a difference
 without significance.ﬂ  For 
the reasons set out above, my colleagues™ analysis cannot 
survive scrutiny. 
Finally, at the very least, it is unclear whether the in-
stant clause, as applied, is essentially the same as the 
                                                          
                                                           
5 Summer & Co. v. NLRB, 
419 U.S.301 (1974).
  Contrary to the con-
tention of my colleagues, I am 
not saying that the clause here is unlaw-
ful under 
Kroger II.  
However, I am saying that it is unenforceable 
under 
Kroger II, 
i.e., that it cannot waive the Respondent™s right to an 
election. clause in Kroger. Thus, my colleagues err when they say 
that the clause is ﬁclear and unambiguous.ﬂ 
For these reasons, I would dismiss the complaint.  
 Boren Chertkov, Esq., for the General Counsel.
 Patrick W. Jordan, Stephen N. Yang, 
and Neil O. Andrus, Esqs. (Jeffer, Mangels, Bu
tler & Marmaro), 
of San Francisco, 
California, for the Respondent. 
Barry S. Jellison, Esq. (Davis, Cowell & Bowe), 
of San Fran-cisco, California, for the Union. 
DECISION STATEMENT OF THE CASE 
JAY R. POLLACK, Administrativ
e Law Judge.  I heard these 
cases in trial at San Francisco, Sacramento, Yuba City, and 
Marysville, California, on variou
s dates, between April 21 and 
July 6, 1998.  On August 19, 1992, United Food and Commercial 
Workers™ Union, Local 588, United Food and Commercial 
Workers, AFLŒCIO (the Union) filed the charge in Case 20ŒCAŒ
24837 alleging that Raley™s (Respondent) committed certain 
violations of Section 8(a)(5) and (1) of the National Labor Rela-
tions Act (the Act).  On October 2, 1992, the Regional Director 
for Region 20 of the National Labor Relations Board issued a 
complaint and notice of hearing against Respondent.  The charge 
in Case 20ŒCAŒ25166 was filed by the Union on February 10, 
1993.  On August 16, 1995, the Regional Director issued a com-
plaint and notice of hearing against Respondent alleging that 
Respondent violated Section 8(a)(5) and (1) of the Act.  Respon-
dent filed timely answers to th
e complaints, denying all wrongdo-
ing.   All parties have been afforded full opportunity to appear, to in-
troduce relevant evidence, to 
examine and cross-examine wit-
nesses, and to file briefs.  On the entire record, from my observa-
tion of the demeanor of the witnesses,
1 and having considered the 
posthearing briefs of the parties, I make the following
 FINDINGS OF FACT AND CONCLUSIONS 
I.. JURISDICTION Respondent is a corporation with offices and a principal place 
of business located in West Sacramento, California, where it is 
engaged in the operation of over 60 retail grocery stores in Cali-
fornia and Nevada, including Yuba
 City and Grass Valley, Cali-
fornia.  During the calendar year ending December 31, 1991, 
Respondent derived gross revenues
 in excess of $500,000.  Dur-
ing that same time period, Respondent purchased and received 

goods and products valued in excess of $5000 directly from sell-
ers or suppliers located outside the State of California.  Accord-
ingly, Respondent admits and I find that it is an employer en-
gaged in commerce within the mean
ing of Section 2(2), (6), and 
(7) of the Act. 
 1 The credibility resolutions herein 
have been derived from a review of 
the entire testimonial record and exhibits, with due regard for the logic of 
probability, the demeanor of the 
witnesses, and the teachings of 
NLRB v. 
Walton Mfg. Co., 
369 U.S. 404, 408 (1962).  As to those witnesses testify-
ing in contradiction to the findings
 herein, their testimony has been 
discredited, either as having been in 
conflict with credited documentary or 
testimonial evidence or because it was in and of itself incredible and un-
worthy of belief. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 382Respondent admits and I find that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES 
The Union and Respondent have been parties to a series of 
collective-bargaining agreements for over 30 years.  Since 1970, 
Respondent and the Union have been party to multiemployer, 
multiunion bargaining between the Food Employers Council, 
representing grocery chain employers in Northern California, and 
a coalition of local unions of 
the United Food and Commercial 
Workers™ International Union.  The collective-bargaining agree-
ment at issue in this case is the 1992Œ1995 agreement, known as 
the master food agreement, covering the grocery or food employ-
ees employed by Respondent.
2  The complaints allege that Re-
spondent violated Section 8(a)(5) and (1) of  the Act by refusing 
to grant recognition to the Union at its stores in Grass Valley and 
Yuba City, California.  The General Counsel and the Union con-
tend that the collective-bargaining agreement between Respon-
dent and the Union contains an ﬁafter-acquired stores clauseﬂ 
waiving the Respondent™s right to insist on a Board-conducted 
election when confronted with the Union™s documented claim of 
majority status.  Respondent contends that the after acquired 
stores clause applies to new stores and remodels and does not 
apply to stores such as Grass 
Valley and Yuba City which had 
been nonunion stores for years prior to the execution of the last 
contract.  More specifically, Respondent contends that it had an 
agreement with the Union which provided for voluntary authori-
zation card checks for new stores and, if a majority was estab-
lished, to include the new store in the multistore bargaining unit.  
However, Respondent contends th
at the parties never were able 
to reach an agreement as to historically nonunion stores which 
came under the expanded jurisdiction of the Union when the 
Union™s jurisdiction within the Food and Commercial Workers™ 
International Union expanded through mergers with other local 
unions. 
As mentioned above, the collective bargaining here was con-
ducted on a multiemployer, multiunion basis.  However, after 
agreement was reached, a bargaining agreement was signed by 
the Food Employers Council with each local union.  The 1992Œ
1995 agreement between the Food employers Council (including 
Respondent) and the Union contains the following recognition 
clause: 
 Section 1. Recognition and Contract Coverage 
1.1 RECOGNITION:  The Em
ployer hereby recog-
nizes the Union as the sole collective bargaining agency 
for an appropriate unit consis
ting of all employees work-
ing in the Employer™s retail food stores within the geo-
graphical jurisdiction of the Union covering Amador, 
Butte, Calaveras, Colusa, El 
Dorado, Glenn, Lassen, Mo-
doc, Nevada, Placer, Plumas, Sacramento, San Juaquin, 

Sierra, Stanislaus, Sutter, Shasta, Siskiyou, Tehama, Trin-
ity, Tuolumne, Yolo and Yuba Counties, California, 
Southwestern Washoe county, 
Nevada, (Tahoe Basin), and 
                                                          
 2 There was a separate multiemployer, multiunion collective-bargaining 
agreement for a bargaining unit of meat department employees between 
the same employers and same unions. That agreement known as the ﬁmas-
ter meat agreementﬂ is not at issue in this case. 
Northwestern Douglas County, 
Nevada (Tahoe Basin), ex-
cept meat department employ
ees and supervisors within 
the meaning of the National Labor Relations Act, as 
amended.    The language of section 1.1 remained the same from 1970 to 
1995.  The only change was that the jurisdictional area of the 
Union increased from time-to-time.  Prior to March 1989, the 
Union™s jurisdiction did not include Sutter County (the Yuba City 
store) and Nevada County (the 
Grass Valley store).  As noted 
earlier, the General Counsel and 
the Union contend that section 
1.1 of the agreement is an after acquired stores clause requiring 
Respondent to agree to a card check, instead of a Board election, 

when confronted with the Union™s documented claim of majority 
status.  Respondent claims. relying upon 
Alpha Beta Co.,
 294 
NLRB 228 (1989), that section 1.13 of the bargaining agreement 
is the effective after acquired stores clause.  Section 1.13, entitled 
NEW STORES AND REMODELS, reads in pertinent part as 
follows:  Notwithstanding any language to the contrary con-
tained in this agreement between the parties, it is agreed 
that this agreement shall have no application whatsoever 
to any new food market or discount center until fifteen 
(15) days following the opening to the public of any such 
establishment. . . . 
The Employer shall staff such new or reopened market 
with a combination of both current employees and new 
hires, in accordance with current industry practices of staff-
ing such stores with a cadre of current employees possessing 
the necessary skills, ability and experience, plus sufficient 
new hires to meet st
affing requirements. 
 In the Alpha Beta case, involving sections 1.1 and 1.3 of the 
1980Œ1983 multiemployer, multiunion bargaining agreement, the 
administrative law judge found that there had been no after ac-
quired stores clause and no waiver of a Board election in the 

collective-bargaining agreement.  The Board reversed the judge 
and found that section 1.13 did constitute a waiver of a Board 
election.  The Board concluded that the only reasonable interpre-
tation of the clause was that the parties had agreed to a card 
check to establish union majority status at a new store and that 
once majority was established, the new store would be an accre-
tion to the existing multistore bargaining unit.  The Board found 
that after the 15-day window period, 
Alpha Beta was contractu-
ally obligated to recognize the charging party union and to extend 
the then current collective-bargaining agreement on a showing of 
majority status.   
The parties to the multiemployer, multiunion bargaining did 
not discuss changing the language 
of either section 1.1 or sec-
tion 1.13 after 1980.  Prior to 1980, whenever, Respondent 
added a new store in the jurisdiction of the Union, Respondent 
and the Union added the new store as an accretion to the exist-
ing multistore bargaining unit.  In 1983, Respondent and the 
Union were involved in seve
ral disputes involving other non-
food employee bargaining units.  In an effort to avoid further 
litigation and, expense, Patrick Jordan, Respondent™s attorney, 
proposed to Wynn Plank, the Union™s president, that the Union 
(1) withdraw as joint petitioner 
from the pending representation 
proceeding; and (2) agree not to attempt to organize Raley™s 
 RALEY™S 383Drug Center employees or office 
clerical employees in the fu-
ture.  In return, Respondent would agree not to open nonunion 
stores in Local 588™s jurisdiction and would apply the existing 
collective-bargaining agreement to
 new stores on a showing of 
a card majority.  
In late summer or early fall of 1983, Plank agreed to the 
compromise. Jordan requested that the agreement be memorial-
ized in writing but Plank, concer
ned about the possible political 
ramifications from his agreement not to organize certain groups 
of employees, insisted that the parties™ oral promises were suf-
ficient.  Jordan agreed that a written document was not neces-
sary.  
Prior to this agreement, it was Raley™s practice to voluntarily 
grant recognition to Local 588 and apply the existing collec-
tive-bargaining agreement to the grocery department employees 
at newly opened stores without a 
showing of majority status.  
As a result of the 1983 agreemen
t, the practice of automatic 
accretion was discontinued, and voluntary recognition was only 
granted after majority support for the Union had been verified 
through a card check. 
Pursuant to the 1983 agreement between Plank and Jordan, 
the first card check with Local 588 was held in November 1983 
involving the Lodi store. Subse
quent card checks were held 
with respect to stores in West Sacramento (Yolo County), 
Woodland (Yolo County), Folsom
 (Sacramento County), Tur-
lock (Stanislaus County), Rose
ville 412 (Placer County), North 
Highlands (Sacramento County), Roseville 227 (Placer 
County), Manteca (San Joaqui
n), Elk Grove (Sacramento 
County), and Loomis (Placer County).  In each case, the store 

was newly opened, and 
was within the Union™s jurisdiction at 
the time the Jordan-Plank agreement was made. 
Jack Loveall replaced Plank as President of Local 588 in De-
cember 1984.  Sometime shortly after Loveall became president, 
he had a conversation with Jordan 
in which he stated that Plank 
had advised him of the agreement. Loveall requested Jordan to 
convey to James Teel, then-vice president of Raley™s, that Local 
588 would continue to adhere to the agreement during his presi-
dency of the Union.
3 In 1988, Respondent was apparently involved in certain dis-
putes with other locals of the Food and Commercial Workers™ 
Union.  Handbilling and leafletting, urging consumers not to shop 
at Respondent™s stores, took place in the jurisdiction of the Un-
ion.  In February 1988, Henry Te
lfian, an attorney representing 
Respondent, called Jack Loveall, the Union™s president.  Telfian 

informed Loveall that Respondent believed it had a ﬁpeace pactﬂ 
with the Union.  Telfian said th
at Respondent expected that pur-
suant to the peace pact the Union would not engage in, or assist, 
any boycott of Raley™s within th
e Union™s jurisdiction.  If the 
                                                          
                                                           
3 My findings regarding the 1983 agreement for card checks is based 
on the credited testimony of Patrick Jordan, Respondent™s counsel.  
While the General Counsel and Union 
sought to challenge this testi-
mony, documentary evidence corroborate
s Jordan™s testimony.  Further, 
Loveall™s conversations with Henry Telfian in 1988 establish that an 
agreement, consistent with Jordan™s
 testimony, existed prior to 1988.  
Jordan™s testimony is the only credible
 explanation in the record for the 
arrangement between the parties fo
r the voluntary card checks by Re-
spondent and the agreement to refrain from organizing the two groups 
of employees by the Union. 
Union would continue with the peace pact and not seek to repre-
sent Respondent™s office employees nor seek to represent Re-
spondent™s drug center employees, Respondent would continue to 
agree to card checks at new stores, particularly a new store in 
Turlock, California which was scheduled to open in February 
1988.  Respondent agreed to continue to grant the Union access 
to its new stores in order for the Union to solicit union authoriza-
tion cards.  Loveall agreed to this arrangement with Telfian but 
would not agree to put in writing that the Union would not seek 
to represent the office or drug center employees.  Telfian then 
proposed that he write a letter to James Teel, a vice president of 
Respondent, setting forth the understanding, with a copy to 
Loveall.  Telfian sent his letter to Teel setting forth the arrange-
ment with Loveall, with a copy to Loveall on March 8, 1988.  
Loveall testified that Telfian™s letter was accurate and, therefore, 
in 1988, he made no response to Telfian™s letter.  Thereafter, 
Respondent recognized the Union at the Turlock store, after a 
card check, and extended the then existing multistore agreement 
to the Turlock store.  Respondent had no nonunion stores in the 
geographic jurisdiction of the Union in February or March 1988.  
Respondent did operate nonunion 
or ﬁunion-free storesﬂ in 
Redding, Chico, Grass Valley, Yr
eka, and Yuba City, Califor-
nia.  These stores were in the geographic jurisdiction of Local 

916 of the Food and Commercial Workers™ Union.  When the 
1989 agreement was negotiated thes
e stores were not covered 
by the multiemployer, multiunion agreement.  Thereafter, in 

March 1989, Local 916 merged into
 the Union and ceased to 
exist.  The nonunion stores in Redding, Chico, Grass Valley, 
Yreka, and Yuba City, Californi
a, continued to operate their 
grocery departments on a nonunion basis.
4  The employees at 
the nonunion stores did not receive the wages and benefits of 
the collective-bargaining agreement.  Rather, these employees 
continued to receive a nonunion wage and benefit package 
which differed from that provided under the bargaining agree-
ment.  When the 1992 multiemployer, multiunion negotiations con-
cluded, Respondent™s ﬁunion freeﬂ stores continued to operate 

nonunion, notwithstanding the language
 of section 1.1 that the 
Union represented all grocery employees at all stores within its 
jurisdiction.  However, after the 1992 agreement was reached, 
the Union sought to use the new collective-bargaining agree-
ment as a tool to organize the previously nonunion grocery 
departments.   In June 1992, the Union obtained what it believed was a card 
majority at the Yreka store and at two stores in Redding.  In 
support of their case that Responde
nt had agreed to card checks 
for both new and existing stores, the General Counsel and the 
Union presented evidence that
 Respondent granted recognition 
at two of these stores based on card checks and, with certain 

addendum, added the stores to the 
existing multistore contract.  
However, the evidence reveals that Respondent granted these 
recognitions as part of an attemp
t to settle or compromise cur-
 4 Local 916 represented the meat department employees at the Red-
ding, Yreka, Grass Valley, Chico, and Yuba City stores.  After the 
merger, Respondent recognized the Union as the bargaining representa-
tive of meat department employees formerly represented by Local 916.  
The master meat agreement was applied to these employees.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 384rent and future union demands for recognition at new and exist-
ing stores in the Union™s expanded jurisdiction and future ex-
pansions of the Union™s jurisdic
tion.   The evidence establishes 
that at a meeting, in July 1992
, to settle claims at the Yreka 
store, two Redding stores and futu
re disputes, the parties agreed 
to reserve their respective legal positions and attempt to reach a 
settlement to cover existing and future disputes. 
As a result of this meeting, three written agreements were 
drafted.  In the first agreemen
t, Respondent agreed to a card 
check at the Yreka store (although not included in the written 

agreement was an agreement that the wages of southern Ore-
gon, rather than the wages of the master food agreement, would 
apply). After recognition was granted, an addendum of lower 
base wages but with the negotiated wage increases of the multi-
store agreement was executed.  
In the second agreement, Re-
spondent agreed to a card check with regard to one Redding 
store and the Union agreed to withdraw its demand for recogni-
tion at the other Redding store. 
 Respondent had suggested that 
it could prove that the card majority had been obtained by mis-

representations.  Without c
onceding wrongdoing, the Union 
withdrew its demand for recognition at the second Redding 

store.  The written agreement recites no reason for this with-
drawal.5  The third document was a draft of an agreement, re-
ferred to as ﬁthe global agreemen
t,ﬂ to cover future demands of 
recognition by the Union in its or
iginal jurisdiction and in areas 
of expanded jurisdiction (the 1989 expansion and future expan-
sions). Patrick  Jordan, Respondent™s attorney, drafted an agreement 
reflecting what he believed was the settlement for future de-
mands involving stores in the Union™s expanded jurisdiction, the ﬁglobal agreementﬂ reached at the June 1992 meeting.  Ste-ven Stemerman, the Union™s attorney, on August 5, 1992, wrote 
back taking issue with Jordan™s understanding of their agree-
ment.  On July 30, 1992, Lance Re
ginato, vice president of the 
Union, and Ken Collings, on behalf of Respondent, executed a 

copy of Jordan™s draft.  However, Reginato and Collings indi-

cated that there were two areas of disagreement which needed 
to be resolved by the parties and that the agreement they signed 
was subject to approval by Jack L
oveall, the Union™s president.  
Loveall never did approve the agreement signed by Reginato.  
Loveall testified that Jordan™s draft of the global agreement was 
totally inconsistent with the agreement reached.  The global 
settlement negotiations broke down over disagreement as to 
employer neutrality and uni
on access for organizing. 
Jordan testified that while the global agreement was not exe-
cuted, Respondent followed through with recognition at the 
Yreka and Redding stores as a show of good faith.   
Respondent does not contend that agreement was reached 
but rather argues that this evidence reveals that Respondent did 
not recognize  the Union at these 
two stores pursuant to section 
1.1 of the contract but rather as an attempt to settle an existing 
                                                          
 5 The testimony of Respondent™s 
counsel and the Union™s counsel 
reveals that the Union proposed that Respondent agree to a card check 
and recognition at one Redding store a
nd that the Union agree to with-draw its demand for recognition at the other Redding store.  Respon-
dent agreed to this offer of a compromise.   
dispute at three stores and to settle future disputes at other 
stores. 
In July 1992, the Union requested recognition as the exclu-
sive bargaining representative of the grocery employees at the 
Yuba City store.  In November 1992, and again in April and 
May 1993, the Union requested a card check and recognition 
for the grocery employees at the Grass Valley store.  Respon-
dent denied recognition at these stores on the ground that it had 
concerns that the authorizatio
n cards were obtained through 
misrepresentations and that a Board election would be a better 
means for determining the Union™s majority status.  
The Yuba City store opened in August 1983 and the Grass 
Valley store opened in April 1988.  Both stores were in the 
geographic jurisdiction of Local 916 until March 1989 when 
Local 916 merged into the Union.  Both stores have operated 
on a ﬁunion freeﬂ basis during their entire existence.  As stated 
earlier, the issue is whether Respondent waived its right to a 
Board conducted electi
on at these stores. 
The Union and the General Counsel argue that Respondent 
has admitted on numerous occasions, in communications to its 
employees, that if a majority of a store™s employees signed 
union authorization cards, Respondent is required by contract to 
recognize the Union and extend the master food agreement to 
their store. 
To support this argument, the General Counsel presented 
evidence that in 1984, Respondent 
stated in a document entitled 
ﬁRaley™s Answers Your Questions About The Unionﬂ: 
 We expect that in the near future the Retail Clerks Un-
ion will make an effort to get you to sign authorization 
cards.  The Union might tell 
you to believe that the only 
purpose of an authorization card is to obtain a vote to de-
termine whether you want the Union to be your represen-
tative.  But, the fact is that in Northern California the Re-
tail Clerks have refused to allow employees to vote for 
themselves.  Rather, they use the authorization cards to 
force the company to recognize the Union without a vote.  
No matter what the Union tells you, these cards can be 
used to obtain recognition without there ever being a vote.  
 By letter dated October 4, 19
91, to its employees at a Red-
ding, California store, Responde
nt stated the following: 
 It is our understanding that UFCW Local 588 is asking you to sign union authorization cards.  By signing such a 
card, you are choosing the Union to represent you. 
If a majority of the supermarket employees (excluding 
meat) in this store sign such cards, we fully expect that the 
Union will demand that Raley™s recognize the Union 
with-out an election. 
We also expect that the Union would de-
mand that Raley™s apply the existing union contract to 
you. 
You should also be aware that you will no longer be 
able to deal with the company as an individual.  The Un-
ion will be your representative, and the company must 
deal with the Union. 
 In a letter dated October 
7, 1991, Respondent stated: 
 Because the UFCW already has a contract with 
Raley™s at some stores, the union might contend that 
 RALEY™S 385Raley™s is required to rec
ognize it without a government 
conducted election.  However, you should be aware that 
by signing a union card you may be giving up your right to 
vote.  Otherwise, if the union gets enough cards, the union 
contract might be applied to
 your store without an elec-
tion.   In August 1992, Respondent wrote to employees at Grass 
Valley, Chico, and Redding stores: 
 If the Union obtains signed cards from a majority of 
employees within your store, and the cards were signed by 
the employee knowing the true purpose of the card, then 
Raley™s must recognize Local 588 as your representative.  

Contrary to what the Union is telling many employees, the 
signing of a card does not merely signify an interest in the 
Union.  You are making a decision which means, among other things, that you must pay union dues, your health 
and welfare pension plans change, you will not be able to 
make contributions to the Company™s 401(k) plan and you 
will lose the fifty cent per hour retirement supplement.  
This is precisely what happ
ened at stores 246 and 247.
6 For everyone™s information, and so there can be no 
misunderstanding, signing an au
thorization card gives the 
Union the right to represent you.  
IT HAS NO OTHER 
PURPOSE!
  If you sign a card, you vote to go union. 
 In a memorandum dated September 29, 1992, to all Raley™s 
nonunion employees, Respondent stated:
  Unfortunately, the NLRB has interpreted the UFCW 
contract to require Raley™s 
to recognize the UFCW in any 
store where the Union obtains authorization cards from a 
majority of the employees.  Mo
reover, as you have seen at 
Yreka and Redding, we are forced to apply the UFCW 
contract service with Raley™
s to the employees of those 
stores, and lose the fifty cent an hour bonus, Raley™s pen-
sion plan, and the 401(k) plan.   
 I find that these communications from Respondent to its em-ployees were intended as propaga
nda in Respondent™s effort to 
keep its nonunion stores ﬁunion free.ﬂ  Respondent used the 
Union™s expected or anticipated positions to campaign against 
union solicitation of authorizat
ion cards. I do not find the cam-
paign materials to constitute an admission that section 1.1 of 

the master food agreement was an after acquired stores clause 
or that either section 1.1 or section 1.13 applied to Respon-
dent™s nonunion stores located in the geographic area that pre-
viously belonged to Local 916.  
Analysis and Conclusions 
The General Counsel and the Union contend that by describ-
ing the bargaining unit in terms of the Union™s jurisdiction, the 
recognition clause of the contract
 is an after acquired stores 
clause requiring Respondent to submit to a card check on the 
Union™s demand.  They further argue that the after acquired 
stores clause applies to stores that existed prior to the execution 
of the contract in addition to 
new stores and remodels.  The General Counsel and the Union argue that the Board in 
Alpha 
                                                          
 6  Stores 246 and 247 are the Yreka and Redding stores at which the 
Union was granted recognition in July 1992. 
Beta, 
supra, did not find that section 1.1 the recognition clause, 
was not an after acquired stores clause but, rather that section 
1.13 was an after acquired stores clause.  According to this 
argument, once the Board reached that conclusion it had no 
need to go further.  The store in the 
Alpha Beta case was a new 
store. Respondent contends that the Board decided in 
Alpha Beta that section 1.13 of the contra
ct was the after acquired stores 
clause.  The Board emphasized that the clause applied to new 
stores and remodels.  The Board referred to section 1.1 as the 
recognition clause which was 
triggered under section 1.13 
when the conditions set forth in section 1.13 were met.  Re-

spondent argues that the parties are bound by the 
Alpha Beta case.  Respondent™s strongest argument is that the parties had 
an agreement as to card checks for new or after acquired stores 
but were unable to reach agreement as to procedures for han-
dling preciously existing nonunion stores.  That problem did 
not arise until after the contract had been executed in 1992, and 
the parties were never able to 
reach agreement.  Thus, Respon-
dent argues that having never reached an agreement on card 
checks for preexisting nonunion stores, it has not waived its 
right, nor the rights of its stor
e employees, to a Board election 
in such stores. 
In Kroger Co. (Kroger I),
 208 NLRB 928 (1974), the retail 
clerks contract clause at issue stated: 
 A. The Union shall be the sole and exclusive bargaining agent 
for all employees employed by the Houston Division of 
Kroger Food Stores in stores operating in the State of Texas,
 excluding all persons employed in the meat department.  
[Emphasis supplied.] 
 The language in the meat cutters contract was as fol-
lows:  B. The Employer recognizes Me
at Cutters Local No. 408 as 
the exclusive and collective bargaining agent for all employ-

ees in the meat department, 
in all of Employer™s retail stores 
located in the state of Texas operated by the Houston division 

of the Kroger Co. 
 C. The parties agree that this contract shall cover and the Un-
ion which is a party hereto shall have jurisdiction over all 
meat department employees 
in retail stores that are, or ill be, 
owned, leased, or operated by the Employer.
  [Emphasis sup-
plied.] 
 Although there were obvious differences in language be-
tween the two contracts, the Board treated both clauses as after 

acquired stores clauses.  The dispute arose in the 
Kroger I case 
after the employer transferred two of its stores from outside the 
Houston Division into the Houston Division.  This transfer 
placed the two stores within th
e operation of the employer (the 
Houston Division) for the first time.  The stores had previously 
been operated as nonunion stores.  The unions demanded rec-
ognition under the after acquired stores clauses and accompa-
nied the demands with offers to
 prove majority status through 
union authorization cards.  The Board held that it did not view 
these clauses as an advance ag
reement to honor a card majority. 
However, in 
Kroger Co. (Kroger II)
, 219 NLRB 388 (1975), 
after a remand from the United States Court of Appeals for the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 386District of Columbia Circuit,
7 the Board held that the only rea-
sonable interpretation, which sa
ves after acquired store clauses 
from meaninglessness, is a waiver of the employer™s right to a 
Board-ordered election.  Thus, th
e Board interpreted the clauses 
in Kroger II to require, on proof of majority status by a union, 
recognition and extension of the multistore contract to the new 
operations.  The Board also held 
that it would not permit the 
parties to automatically incorporate a single store into the 
multistore unit without a proper assessment of employee senti-
ment as to representation.  Therefore, the Board required a card 
check or other proof of majority notwithstanding that the after 
acquired stores clauses made no mention of a card check.  
In Alpha Beta
, the administrative law judge found that the 
contract did not contain a waiver of a Board election and that 
specifically section 1.13  did not
 contain such a waiver.  The 
Board found that section 1.13 was a waiver of a Board election 
as to new stores and remodels.  The Board referred to section 
1.1 as the recognition clause whic
h, like the other provisions of 
the contract,  did not apply to new stores or remodels until 15 
days after a new store or remode
l opens.  The question of exist-ing stores was not an issue in the 
Alpha Beta
 case. 
Turning to the instant case, if section 1.13 is the after ac-
quired stores clause, as found by the Board in 
Alpha Beta, the 
clause would not apply to Grass Valley and Yuba City, the 
stores at issue here.  These stores were in existence prior to the 
multiemployer, multiunion bargaining but were not covered by 
the contract.  When the Union™s jurisdiction expanded in 1989 
to include the geographic areas in which the stores were lo-
cated, the stores were still not covered by the contract.  No 
demand was made to apply the 
new or after acquired stores 
clause to these stores.  Thereafter, when the 1992 agreement 

was negotiated, no atte
mpt was made to include these stores.
8  When the Union finally made a demand for recognition for 
these stores, the stores were no longer ﬁnewﬂ or ﬁafter acquired 
stores.ﬂ  These stores had been ﬁnewﬂ or ﬁafter acquiredﬂ for 
collective-bargaining 
purposes when the Union™s jurisdiction 
expanded and the stores fell within the language of the bargain-
ing unit.  Logically, a new store can be ﬁnewﬂ only once.  Simi-
larly, a store is an ﬁafter acquired storeﬂ if it is acquired after 
the contract becomes effective rather than before.  The contract 
language of the recognition clause
 which referred to all em-
ployees working in Respondent™s grocery stores did not apply 
to the employees working in these pre-existing nonunion stores.  
The contract did not apply to 
these employees prior to 1992 and 
there was no request nor agreement to apply recognition or the 
contract to these employees.  When the contract was placed in 
effect, the employees at the nonunion stores were not in the 
bargaining unit and were not c
overed by the contract.  The 
Union negotiated for the 1992Œ1995 agreement without bar-
gaining for future inclusion of these stores.  Without proof of 
majority, the parties could not include the nonunion stores in 
                                                          
 7 Retail Clerks Local 455 v. NLRB
, 510 F.2d 802 (D.C. Cir. 1975). 
8 The language of secs. 1.1 and 1.13 has remained unchanged in 
every bargaining agreement since 1980.  When the parties negotiated 
the 1992Œ1995 agreement, the Union knew that the Board had held in 
Alpha Beta 
that sec. 1.13, New Stores and Remodels, was an after 
acquired stores™ clause.  However, there was no attempt to enlarge the 
scope of either sec.1.1 or sec.1.13. 
the multistore bargaining unit.  See 
Alpha Beta, supra, and 
Kroger II, supra.  Assuming arguendo, that sectio
n 1.1 was an after acquired 
stores clause, it does not follow that the clause applies to previ-
ously existing stores.  While the stores involved in 
Kroger were 
previously existing stores, they 
were acquired after the effective 
date of the bargaining agreement at issue in the case and thus, 
were ﬁnewﬂ to the bargaining unit at the time of the charging 
party-unions™ demands for recogniti
on.  In the instant case, the 
union free stores existed at the time the collective-bargaining 
agreement was executed and, therefore were not acquired after 
the agreement.  Logically, they 
were not after acquired stores.   
Further, the record does not support a finding that Respon-
dent agreed through section 1.1 or section 1.13 to card checks 
for its existing nonunion stores.  The nonunion stores continued 
to operate on that basis after the contract was signed.  The prior 
practice of card checks concerned new stores and not stores 
with a history of operating ﬁunion free.ﬂ  It would be a fiction 
to assume that Respondent agreed to allow its nonunion stores 
to be organized without a Board election in the absence of any 
evidence of such an agreement.  Thus, even if section 1.1 is an 
after-acquired stores clause, I would find such a clause does not 
apply to stores which existed (i
n the geographic territory of the 
Union) prior to the execution of the contract, were historically 

nonunion and were not covered by the contract at the time the 
multistore collective-bargaining agreement was executed.  
Further, I find no evidence of any agreement, arrangement or 
practice between the Union and 
Respondent to apply either 
section 1.1 or section 1.13 to 
existing stores.  The evidence 
clearly establishes that Respondent agreed to card checks for 
new stores in 1983.  That agreement was reaffirmed in 1988.  
When these agreements were reached in 1983 and in 1988, 
there were no nonunion stores in the Union™s geographic juris-
diction.  The question of reco
gnition of previously existing 
non-union stores in the Union™s jurisdiction was not raised until 
1992, and at that time, the partie
s were unable to reach a final 
agreement.  I find no legal or factual basis to conclude that 
Respondent has agreed to a card check for the Grass Valley and 
Yuba City stores.  Finally, I not
e that nothing in this decision 
prejudices the Union™s right to file a petition with the Board to 
represent the employees at the stores in issue here. 
In view of these findings, I did not permit the parties to liti-
gate the issue of whether the Union had valid authorization 
cards from a majority of the grocery unit employees at either of 
the stores.  Similarly, I did not permit litigation of the issue of 
the timeliness of the Union™s demand at the Grass Valley store. 
CONCLUSIONS OF LAW 
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.
 2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent did not violate Section 8(a)(5) and (1) of the 
Act as alleged in the complaint.  
[Recommended Order for dismissal omitted from publica-
tion.] 
